IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

KRISTY ANN EVANS,

             Appellant,

 v.                                                   Case No. 5D17-4090

DAVID EDWARD MILLER,

             Appellee.

________________________________/

Opinion filed October 12, 2018

Appeal from the Circuit Court
for Marion County,
Jennifer Bass, Judge.

Kristy Ann Evans, Fort Lauderdale,
pro se.

Linda A. Wagner, of Middleton &
Middleton, P.A., Melrose, for Appellee.

PER CURIAM.

      The former wife, Kristy Ann Evans, appeals the trial court’s order granting the

former husband’s, David Edward Miller, supplemental petition to modify timesharing, the

parenting plan, and child support. The former wife argues that we “should revisit the

issues” to determine whether the trial court properly granted the former husband’s

supplemental petition.

      Because we do not have a transcript of the proceedings below, we cannot address

the former wife’s contention that the trial court’s decision on the issues is without
evidentiary support. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,

1152 (Fla. 1979). Thus, we must affirm unless the former wife can demonstrate that

“fundamental error appears on the face of the appealed order.” Murphy v. Murphy, 948
So. 2d 864, 865 (Fla. 5th DCA 2007). The former wife has made no such showing in this

case.

        AFFIRMED.

ORFINGER, EVANDER and WALLIS, JJ., concur.




                                         2